On Petition to Rehear.
On a former day of the term we affirmed the circuit court's judgment in plaintiff's favor against Vanderbilt University, but with the modification that the judgment was limited for its satisfaction to the liability insurance mentioned in the pleadings.
John E. Henderson has filed a petition for rehearing, in which it is said that the policy is not a liability but an indemnity policy, and we are asked to modify our former ruling and enter a general, unconditional judgment against Vanderbilt University and to tax all the costs against it.
Such a judgment would permit the institution's trust property to be taken for its satisfaction, and it is plain that Abston v. Waldon Academy, 118 Tenn. 24, 102 S.W. 351, 11 L.R.A. (N.S.), 1179; Gamble v. Vanderbilt University, 138 Tenn. 616, 200 S.W. 510, L.R.A., 1918C, 875, and McLeod v. St. Thomas Hospital,170 Tenn. 423, 95 S.W.2d 917, forbid the allowance of such a thing to be done; and that we can enter no judgment except one limited as indicated in our former opinion, as was done in Rogers v. Butler, 170 Tenn. 125, 92 S.W.2d 414.
The petition for a rehearing is overruled and petitioner is taxed with the costs incident thereto.
Faw, P.J., and Crownover, J., concur.